DETAILED ACTION
Notice to Applicant
In the amendment dated 6/24/2021, the following has occurred: Claim 1 has been amended; Claims 2 and 4 have been canceled.
Claims 1, 3, and 5-20 are pending and are examined herein.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant has amended he claims to more distinctly claim that the invention has three catalyst layers, each comprising “a porous structure in which a sheet-like carrierless noble metal and a void layer are laminated, and/or a porous structure in which carrierless particles of a noble metal containing Pt are aggregated,” wherein further the first catalyst layer has a total amount of Pt metal of 90% or more, the second layer has a Pt metal concentration of less than 90% and so also comprises Ir and/or Ru oxide, and the third catalyst layer comprises Ir and Ru oxide in an amount less than 90% atom% of Pt, Ir, and Ru, but the composite oxide is 90 wt% or more.
	Previously cited Mei (US 2016/0087282 to Mei et al.) teaches a laminated catalyst with alternating layers of Pt and Ru oxide but does not teach the claimed second layer between the claimed first and third layers. Other prior art, also by Mei et al., such as US 2017/0077539, 2012/0251915, and US 2016/0301081, teaches laminated catalysts comprising various amounts of Pt, Ir, Ru, and composite oxides, but does not teach the particularly claimed tri-layer structure. Nor does it appear to be have been obvious based on the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723